United States Court of Appeals
                     For the First Circuit


No. 13-1365

                         UNITED STATES,

                            Appellee,

                               v.


                         ANDY LARACUENT,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                             Before

                 Thompson, Kayatta, and Barron,
                         Circuit Judges.



     Elaine Mittleman on brief for appellant.
     Rosa Emilia Rodríquez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, and Tiffany V.
Monrose, Assistant United State Attorney, on brief for appellee.




                        February 17, 2015
             THOMPSON,   Circuit     Judge.      Defendant      Andy   Laracuent

pleaded guilty to aiding and abetting possession of a firearm in

furtherance of a drug trafficking crime.                His appeal seeks to

vacate this plea on grounds of factual insufficiency.                  Following

careful consideration, we reject Laracuent's claim of error.

                                   BACKGROUND

             On January 26, 2012, law enforcement officials observed

a Nissan Armada, along with two other vehicles, driving into a bay

area in Santa Isabel, Puerto Rico.1           At the same time, a vessel was

seen traveling into the bay.          Several individuals were observed

offloading bales from the vessel into the vehicles, including

Laracuent.     The vehicles then exited the bay area, where they were

stopped by DEA agents who conducted a traffic stop and arrested the

individuals inside of the vehicles, including Laracuent, who was

inside   the   Nissan    Armada.      The     substance   in    the    bales   was

subsequently analyzed and confirmed to be cocaine.               Additionally,

during the traffic stop, law enforcement found three firearms

inside the Nissan Armada.

             In connection with these events, a grand jury returned a

three-count     indictment    against       Laracuent     and    thirteen      co-

defendants.    Laracuent was charged with conspiracy to possess with


     1
       When an appeal follows a guilty plea, the facts are drawn
from some combination of "the change-of-plea colloquy, the
presentence investigation report, and the transcript of the
disposition hearing." United States v. Jiminez, 498 F.3d 82, 84
(1st Cir. 2007).

                                      -2-
intent   to    distribute   cocaine    in   violation   of   21   U.S.C.   §§

841(a)(1),(b)(1)(A)(ii), 846 (Count 1); possession with intent to

distribute five kilograms or more of a substance containing a

detectable amount of cocaine in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(A)(ii) and 18 U.S.C. § 2 (Count 2); and possession of a

firearm in furtherance of a drug trafficking crime in violation of

18 U.S.C. § 924(c)(1)(A) (Count 3).

              Laracuent pleaded guilty to Count One and Count Three.

Count Two was dismissed. He was subsequently sentenced to a prison

term of one hundred twenty months on Count One and sixty months on

Count Three, to be served consecutively, along with a supervised

release term of five years.     Laracuent timely appealed, seeking to

vacate his conviction on Count Three only by challenging the

court's acceptance of his plea.

                            STANDARD OF REVIEW

              Typically, we review the district court's acceptance of

a guilty plea for abuse of discretion.          United States v. Negrón-

Narváez, 403 F.3d 33, 37 (1st Cir. 2005). However, where, as here,

a defendant is silent as to alleged errors in the district court

proceedings, and seeks to withdraw his plea for the first time on

appeal, we review his claim for plain error. Id.; United States v.

Ramos-Mejía, 721 F.3d 12, 14 (1st Cir. 2013).           Plain error review

puts a heavy burden on the defendant; he must show "(1) that an

error occurred (2) which was clear or obvious and which not only


                                      -3-
(3) affected the defendant's substantial rights, but also (4)

seriously impaired the fairness, integrity, or public reputation of

judicial proceedings."       Negrón-Narváez, 403 F.3d at 37.

                                 DISCUSSION

            Laracuent posits that the proffer at the plea colloquy

did   not   provide   a    sufficient   factual   basis   for   finding   the

requisite intent for aiding and abetting possession of a firearm in

furtherance of a drug trafficking crime.            Rule 11(b)(3) of the

Federal Rules of Criminal Procedure guides our inquiry.                    It

requires that, "[b]efore entering judgment on a guilty plea, the

court must determine that there is a factual basis for the plea."

Fed. R. Crim. P. 11(b)(3).       In other words, the court must decide

that "the defendant's conduct actually corresponds to the charges

lodged against him."        United States v. Jiminez, 498 F.3d 82, 86

(1st Cir. 2007).      To satisfy the "factual basis" requirement, the

necessary showing is "fairly modest," that is, the government does

not have to establish guilt beyond a reasonable doubt, but instead

must "show a rational basis in fact for the defendant's guilt."

Ramos-Mejía, 721 F.3d at 16.       It need not support every element of

the charge with direct evidence.          Id. (citing United States v.

Marrero-Rivera, 124 F.3d 342, 352 (1st Cir. 1997)).

            Laracuent's quibble with the factual basis for his plea

is circumscribed.         His primary contention is that there was an

insufficient showing that he had advance knowledge that one of his


                                    -4-
confederates would carry a gun.      For support, Laracuent cites the

recently decided United States v. Rosemond, 134 S.Ct. 1240, 1249

(2014), which, in the context of a post-jury trial appeal, held

that "[a]n active participant in a drug transaction has the intent

needed to aid and abet a § 924(c) violation when he knows that one

of his confederates will carry a gun."2     In a more cursory fashion,

Laracuent also suggests that there was a lack of proof as to who

the principal was in this offense.3

          Laracuent   misses   the      mark.   "[A]s   long   as   the

government's proffered facts, conceded by the defendant to be true,

touch all the bases, there is a sufficient factual basis for the

tendered plea."   Jiminez, 498 F.3d at 87.      Here, during the plea

colloquy, the following exchange took place.

          THE COURT: Now, I'm addressing, at this
          moment, Mr. Laracuent as to count three. Sir,
          your Plea Agreement also indicates that you're
          pleading guilty to count three of the
          Indictment.   Count three of the indictment
          alleges that: "On January 26, 2012, in the
          District of Puerto Rico, you, Andy Laracuent,
          and two others named as Defendants, aiding and
          abetting each other, did knowingly and
          unlawfully possess a Glock pistol, Model 19, 9
          millimeter caliber, a Smith & Wesson pistol,
          .40 caliber, and one FNP pistol, .45 caliber,


     2
       Advance knowledge can include knowledge acquired prior to
the commission of a drug trafficking offense, or knowledge that is
acquired while an offense is in progress. Rosemond, 134 S.Ct. at
1253, n.1 (Alito, J., concurring in part and dissenting in part).
     3
       Count Three was levied against Laracuent and two co-
defendants. It read: "the defendants herein, aiding and abetting
each other, did knowingly and unlawfully possess firearms."

                                  -5-
           in furtherance of the drug trafficking
           crime.." that I just summarized to you in
           count one of the Indictment... "all in
           violation of Title 18, United States Code,
           Section   [9]24(c)(1)(a)   and (2).     Mr.
           Laracuent, is this the other count to which
           you're pleading guilty to?

           [LARACUENT]: Yes, yes.

           THE COURT: And, do you admit that you
           committed this offense knowingly, in other
           words, not by accident or by mistake, but
           rather were fully aware of what you were
           doing?

           [LARACUENT]: Yes.


The government described the evidence it would have offered at

trial.   In relevant part, the prosecutor stated:

           At the time of his participation [in] the
           [drug] offense, Defendant Andy Laracuent knew
           that the bales he helped unload contained
           cocaine.   For purposes of (unintelligible),
           Defendant is held responsible for at least
           fifteen kilograms, but less than fifty
           kilograms, of cocaine.      Inside the Nissan
           Armada, Agents also found three firearms, one
           Glock pistol, Model 19, 9 millimeter caliber,
           bearing Serial #MFN-989, one Smith & Wesson
           pistol, .40 caliber, bearing Serial #PEN-0659,
           and one FNP pistol, .45 caliber, bearing
           Serial #61-DMR-1474.      Defendant possessed
           these firearms in furtherance of the above-
           described drug trafficking crime.     At trial
           the United States would have established these
           facts proving Defendant's guilt beyond a
           reasonable doubt as to count[]...three of the
           Indictment by presenting the testimony of
           witnesses, including law enforcement officers,
           surveillance photographs, photographs of the
           vessel and the narcotics, the narcotics
           seized, the laboratory results, the firearms
           and ammunition, as well as any other pertinent
           documentation.

                                -6-
Laracuent was then asked: "do you admit as true the summary of the

evidence that has just been given by the Prosecutor?"          He twice

answered "Yes."

          In other words, Laracuent does not contest these facts.

At both the plea colloquy and in his signed plea agreement,

Laracuent agreed with the factual accounting -- namely that law

enforcement officials observed Laracuent loading bales of what was

confirmed to be cocaine into three vehicles, including the Nissan

Armada in which he was stopped at the time of his arrest.              The

officials found three firearms in the car with the drugs.            At the

plea hearing, Laracuent agreed that he himself knowingly and

unlawfully possessed these firearms, making his arguments as to

advance   knowledge    and   the   identity   of   the   principal     seem

particularly flimsy.

          "The component facts [that form the rational basis for

accepting a guilty plea] may come either from the defendant's

admissions and concessions or from credible evidence proffered by

the government and not contradicted by the defendant."           Negrón-

Narváez, 403 F.3d at 37. Based on Laracuent's own concessions, the

court below could conclude that the government's proffered facts

provided a rational basis from which to infer that Laracuent had

the requisite intent.    Laracuent's sudden speculation that he may

not have known about the firearms in advance is insufficient.           As

we have said, a "mere possibility . . . might constitute a


                                   -7-
plausible line of defense at trial, but such possibilities, without

more, are not enough to dissipate an intact factual basis for a

guilty plea."   Jiminez, 498 F.3d at 87.

                             CONCLUSION

          For the reasons explained, we see no clear or obvious

error and are satisfied that the requirements of Rule 11(b)(3) have

been met in this case.     The change-of-plea record provides ample

factual support for Laracuent's guilty plea.   His conviction as to

Count Three is affirmed.




                                 -8-